    Case 19-10030-SMT     Doc 30   Filed 08/27/20 Entered 08/27/20 15:30:39   Desc Main
                                   Document Page 1 of 8
The document below is hereby signed.

Signed: August 27, 2020




                                    ___________________________
                                    S. Martin Teel, Jr.
                                    United States Bankruptcy Judge

                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLUMBIA

     In re                                  )
                                            )
     ANDRENA D. CROCKETT,                   )     Case No. 19-00101
                                            )     (Chapter 13)
                     Debtor.                )
     ____________________________           )
                                            )
     ANDRENA D. CROCKETT,                   )
                                            )
                          Plaintiff,        )
                                            )
                   v.                       )     Adversary Proceeding No.
                                            )     19-10030
     NATIONSTAR MORTGAGE, LLC,              )
     dba MR. COOPER,                        )     Not for publication in
                                            )     West’s Bankruptcy Reporter.
                          Defendant.        )

                  MEMORANDUM DECISION AND ORDER DENYING MOTION
             TO RECONSIDER JUDGMENT DISMISSING ADVERSARY PROCEEDING

          This supplements my oral decision at the hearing of August

     27, 2020, on Plaintiff’s Motion for Relief from Order Dismissing

     the Adversary Proceeding (Dkt. No. 23).            On January 27, 2020, the

     court entered a Memorandum Decision and Order re Motion to

     Dismiss (Dkt. No. 11) dismissing the claims of the plaintiff,

     Andrena D. Crockett, but with leave to amend certain claims

     within 21 days.      Crockett failed timely to file an amended
Case 19-10030-SMT   Doc 30   Filed 08/27/20 Entered 08/27/20 15:30:39   Desc Main
                             Document Page 2 of 8


complaint as to those claims, and they remained dismissed, albeit

not via a judgment set forth on a document separate from the

Memorandum Decision and Order re Motion to Dismiss.              Accordingly,

on Friday, March 13, 2020, on my own initiative, I signed a

Judgment Dismissing Adversary Proceeding, to reflect, in a

separate document as required by Fed. R. Civ. P. 58(a) made

applicable by Fed. R. Bankr. P. 7058, that the adversary

proceeding was dismissed.        On Monday, March 16, 2020, the Clerk

entered that Judgment (as Dkt. No. 21).1           On March 30, 2020,

Crockett filed Plaintiff’s Motion for Relief from Order

Dismissing the Adversary Proceeding (Dkt. No. 23).              The Motion

for Relief is a timely motion under Fed. R. Bankr. P. 9023

(incorporating in relevant part Fed. R. Civ. 59), and I will

treat it as a motion under Fed. R. Civ. P. 59(e) to alter or

amend the Judgment Dismissing Adversary Proceeding.              However, the

Motion for Relief fails to show any basis for setting aside the

Judgment Dismissing Adversary Proceeding.

      Under Rule 59(e), a court may reconsider a final order if

the “court finds that there is an intervening change of

controlling law, the availability of new evidence, or to correct

      1
        On March 2, 2020, the defendant, Nationstar Mortgage, LLC
(“Nationstar”) filed a Motion to Dismiss (Dkt. No. 18), noting
that Crockett had not timely amended her complaint and that the
adversary proceeding ought to be dismissed. However, I did not
view the pendency of that Motion to Dismiss as requiring me to
wait until Crockett could respond to the Motion to Dismiss before
I dismissed the adversary proceeding on my own initiative.

                                       2
Case 19-10030-SMT   Doc 30   Filed 08/27/20 Entered 08/27/20 15:30:39   Desc Main
                             Document Page 3 of 8


a clear legal error or prevent manifest injustice.”              Firestone v.

Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996).             Such motions

“are disfavored and relief from judgment is granted only when the

moving party establishes extraordinary circumstances.”

Niedermeier v. Office of Baucus, 153 F. Supp. 2d 23, 28 (D.D.C.

2001).

      Under those standards, the Motion for Relief must be denied.

First, there has been no intervening change in the law that would

justify Rule 59(e) relief.

      Second, the Motion for Relief does not contend that new

evidence is available (or in the context of the procedural

history of this adversary proceeding, that facts not previously

pled exist that could be pled to state a claim upon which relief

could be granted).     In that regard, the Memorandum Decision and

Order re Motion to Dismiss gave Crockett the opportunity to amend

her complaint by February 18, 2020.2          After missing the deadline

for filing an amended complaint, the debtor could have filed a

motion for leave to file an amended complaint out of time,

appending thereto, as required by LBR 7015-1 and District Court

Local Civil Rule 15.1, an original of the proposed amended

complaint.   She failed to do so.          Moreover, at the hearing of

August 27, 2020, and in her Motion for Relief, the debtor has

      2
        Monday, February 17, 2020, was a federal holiday, and
under Fed. R. Bankr. P. 9006 that made Tuesday, February 18,
2020, the deadline.

                                       3
Case 19-10030-SMT   Doc 30   Filed 08/27/20 Entered 08/27/20 15:30:39   Desc Main
                             Document Page 4 of 8


failed to set forth any facts, of a non-conclusory nature, that

she could plead in an amended complaint that would suffice to

state a claim upon which relief can be granted.

      The Motion for Relief (at 10-11) filed on March 30, 2020,

states:

      The events leading up to and following the Convid-19
      pandemic have been extremely disruptive. Accordingly,
      for the reasons set forth herein, the Plaintiff
      respectfully requests extension of time to submit an
      amended Complaint on all claims and reverse granting the
      Judgment’s dismissing the Adversary Proceeding.

Earlier, the Motion for Relief alleges (at 3):

      The January 27, 2020 Memorandum Decision and Order Re
      Motion to Dismiss allowed Debtor 21 days to amend Claims
      II and Claim X only.       With health issues needing
      attending and the events leading to the Convid-19
      pandemic following, this period also prevented debtor
      from responding in a timely manner which she usually
      does.

However, Crockett has had more than adequate opportunity to

demonstrate to the court that she could amend her complaint to

state a claim upon which relief can be granted.

      Crockett should have been aware by early February 2020 (long

before the filing of her Motion for Relief on March 30, 2020) of

her need to file an amended complaint, or at least to suggest how

she could amend the complaint to state a valid claim:

      •    The Memorandum Decision and Order re Motion to Dismiss

           (Dkt. No. 11) entered on January 27, 2020, gave

           Crockett 21 days (until February 18, 2020) to file an

           amended complaint.        The Clerk mailed a copy of the

                                       4
Case 19-10030-SMT    Doc 30   Filed 08/27/20 Entered 08/27/20 15:30:39   Desc Main
                              Document Page 5 of 8


           Memorandum Decision and Order re Motion to Dismiss to

           Crockett on January 27, 2020, as reflected by Dkt. No.

           13.      In addition, on January 29, 2020, the Bankruptcy

           Noticing Center sent a copy to Crockett at her e-mail

           address, as reflected by Dkt. No. 15.3

      •    Finally, a scheduling conference and a hearing on

           Nationstar’s motion to dismiss had been set for January

           28, 2020, but on January 27, 2020, the court entered an

           Order Canceling Hearing on Motion to Dismiss and

           Continuing Scheduling Conference (Dkt. No. 12),

           reciting that the court had ruled on Nationstar’s

           motion to dismiss, canceling the hearing on the motion

           to dismiss, and continuing the scheduling conference to

           March 17, 2020.        The Clerk mailed that order to

           Crockett on the date of its entry (see Dkt. No. 13) and

           the Bankruptcy Noticing Center e-mailed Crockett a copy

           two days later (see Dkt. No. 16).            Crockett was at the

           prior hearing of January 20, 2020, at which the

           scheduling conference was continued to January 28,

           2020, and at which the court indicated that the motion

           to dismiss would be heard on the same date, January 28,



      3
        In the main bankruptcy case, Case No. 19-00019, at Dkt.
No. 13, Crockett signed up on February 15, 2019, for electronic
receipt of court orders in that case and within adversary
proceedings within that case.

                                        5
Case 19-10030-SMT   Doc 30   Filed 08/27/20 Entered 08/27/20 15:30:39   Desc Main
                             Document Page 6 of 8


           2020.    She was necessarily aware that something had

           been entered on the docket causing the January 28,

           2020, hearing not to be held.

Now, in August 2020, six months after she should have been aware

that the adversary proceeding would be dismissed unless a proper

amended complaint were filed, Crockett has not demonstrated that

she could file an amended complaint stating a claim upon which

relief can be grated.

      Crockett asserts in two filings of March 13, 2020 (Dkt. Nos.

19 and 20), that she did not receive the Memorandum Decision and

Order of January 27, 2020.        Even if that were the case, Crockett

conceded in those same two filings that she became aware of the

Memorandum Decision and Order when she received a Motion to

Dismiss (Dkt. No. 18) mailed to her by Nationstar’s counsel on

March 2, 2020, in which Nationstar noted her failure timely to

amend her complaint.4        Now, in August 2020, five months later,

Crockett has still not filed a proposed amended complaint or

articulated how she could amend the complaint to cure the failure

of her original complaint to state a claim upon which relief can



      4
        In her two filings of March 13, 2020 (Dkt. Nos. 19 and
20), Crockett asked to have until March 31, 2020, to respond to
Nationstar’s Motion to Dismiss of March 2, 2020, and to file a
motion to reconsider the Memorandum Decision and Order of January
27, 2020. However, on March 13, 2020 (being unaware of
Crockett’s filings of that date), I signed the order dismissing
the adversary proceeding on my own initiative, and the order was
entered on Monday, March 16, 2020.

                                       6
Case 19-10030-SMT   Doc 30   Filed 08/27/20 Entered 08/27/20 15:30:39   Desc Main
                             Document Page 7 of 8


be granted.

       On March 30, 2020, Crockett filed her Motion for Relief,

seeking to have the Judgment vacated and including the request

for additional time to file an amended complaint, but not

appending a proposed amended complaint or suggesting how she

could amend her complaint to cure the defects of the original

complaint.    Even now, after the passage of more than four months

since Crockett filed her Motion for Relief, Crockett has not

filed a copy of any proposed amended complaint she would file if

the Judgment were vacated and she were granted leave to file an

amended complaint.     In her Motion for Relief and in her arguments

at the hearing on the Motion for Relief on August 27, 2020,

Crockett has failed to point to any facts, of a non-conclusory

nature, that she could plead demonstrating that the complaint

could be amended to state a claim upon which relief can be

granted if the Judgment were vacated.           In short, Crockett has not

shown that facts not previously pled could be pled that would

enable her to file an amended complaint that would state a claim




                                       7
Case 19-10030-SMT                                                                                    Doc 30   Filed 08/27/20 Entered 08/27/20 15:30:39   Desc Main
                                                                                                              Document Page 8 of 8


upon which relief can be granted.5

                              Third, the Motion for Relief simply disagrees with the

conclusions of the Memorandum Decision and Order re Motion to

Dismiss, without showing any clear legal error in the court’s

conclusion that the complaint failed to state a claim upon which

relief can be granted.

                              Finally, the Motion for Relief fails to show that relief

from the Judgment is necessary to prevent manifest injustice.

                              Accordingly, it is

                              ORDERED that Plaintiff’s Motion for Relief from Order

Dismissing the Adversary Proceeding (Dkt. No. 23) is DENIED.                                                                                                 It

is further

                              ORDERED that this is a final and appealable order.

                                                                                                                                  [Signed and dated above.]

Copies to: All counsel of record (with the Clerk to hand-mail a
copy to Andrena Crockett).



                              5
        In her reply (Dkt. No. 29) to the objection to her Motion
for Relief and at the hearing of August 27, 2020, Crockett noted
events occurring after entry of the Judgment dismissing the
adversary proceeding. The denial of the Motion for Relief does
not bar Crockett from suing on events occurring after the entry
of the Judgment. Indeed, the date of the filing of the complaint
was the cut-off date for the scope of the claims in this
adversary proceeding unless Crockett had obtained leave to file a
supplemental complaint regarding claims based on events occurring
after the filing of the complaint. As to any claims based on
events occurring after the filing of the complaint, Crockett’s
failure to file a motion for leave to file a supplemental
complaint does not bar her from pursuing such claims. See SEC v.
First Jersey Sec., Inc., 101 F.3d 1450, 1464 (2d Cir. 1996).

R:\Common\TeelSM\Judge Temp Docs\Crockett v. Natonstar -   Deny Mtn to Reconsider Dismissal_v6.wpd
                                                                                                                        8
